Banke, Chief Judge.
We granted an application by the appellant for permission to bring an interlocutory appeal from an order granting summary judgment to the appellee in this personal injury action. Because a grant of summary judgment is subject to direct appeal (see OCGA § 9-11-56 (h)), and because the interlocutory appeal procedure is applicable only to those orders, decisions, and judgments which are “not otherwise subject to direct appeal” (OCGA § 5-6-34 (b)), we conclude that the application was improvidently granted; and the appeal is accordingly dismissed.

Appeal dismissed.


Birdsong, P. J., and Sognier, J., concur.